Citation Nr: 1404081	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-13 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the severance of service connection for loss of use of both feet was proper. 

2.  Whether the severance of entitlement to an automobile and adaptive equipment were proper. 

3.  Whether the severance of entitlement to specially adapted housing was proper.

(The Veteran's claim for a waiver of recovery of an overpayment of VA compensation benefits in the amount of $4,066.00 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1972

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2003, the Veteran notified VA that he was withdrawing his claims as to all other appeals he had pending at that time.  The Board therefore does not have jurisdiction over these claims.  See C.F.R. § 20.204(b) (2013) (an appeal may be withdrawn in writing at any time before the Board promulgates a decision).  As such, the only issues on appeal are as stated on the first page of this decision.

In December 2013, the Veteran's representative waived agency of original jurisdiction (AOJ) review of additional evidence added to the claims file since the issuance of the most recent supplemental statement of the case.  Therefore, the Board finds that it need not remand the appeal for AOJ review.  See 38 C.F.R. §§ 19.31, 19.37(a), 20.1304 (2013).


FINDINGS OF FACT

1.  The evidence shows that the grant of service connection for the loss of use of both feet was clearly and unmistakably erroneous. 

2.  In the absence of service connection for loss of use of both feet and/or objective evidence that the Veteran's service connected bilateral knee disabilities caused the loss, or permanent loss of use, of one or both feet, there is no tenable basis in the record for the RO to grant entitlement to an automobile and adaptive equipment in the February 2004 rating decision and therefore the grant was clearly and unmistakably erroneous. 

3.  In the absence of objective evidence that the Veteran's service-connected disabilities caused the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair or the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, there was no tenable basis in the record for the RO to grant entitlement to specially adapted housing in the January 2004 rating decision and therefore the grant was clearly and unmistakably erroneous. 


CONCLUSIONS OF LAW

The criteria to sever service connection for the Veteran's loss of use of both feet have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(d), 3.307, 3.309 (2013).

2.  The grant of an automobile and adaptive equipment were clearly and unmistakably erroneous and severance was therefore proper.  38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.350, 3.808, 4.63 (2013).

3.  The grant of specially adapted housing was clearly and unmistakably erroneous and severance was therefore proper.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.350, 3.809, 4.63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

The Veteran contends that because he continues to have a problem with knee instability and no feeling in his feet he meets the criteria for service connection for loss of use of both feet and service connection should not be severed for this disability or for his award of an automobile and adaptive equipment as well as specially adapted housing.  

The January 2004 rating decision that granted specially adapted housing as well as the February 2004 rating decision that granted entitlement to service connection for loss of use of both feet and an automobile and adaptive equipment are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

In this regard, the Board notes that once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (CUE) (the burden being on the Government) and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487(2006); Daniels v. Gober, 10 Vet. App. 474, 478(1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170(1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566(1991). 

As to the procedural safeguards, 38 C.F.R. § 3.105 provides that when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

As to the merits of the severance claim, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) (2013) places upon a claimant seeking to have an unfavorable previous determination overturned (i.e., VA must show CUE in the earlier rating decision that granted service connection).  See Baughman, supra.  In this regard, CUE only exists where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Additionally, CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

However, in appeals involving severance under 38 C.F.R. § 3.105(b) unlike CUE under 38 C.F.R. § 3.105(a), the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Stallworth; Daniels.  In this regard, the Court in Stallworth recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59(2007); Daniels.  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343(1997), reiterated, "If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "[c]onsequently, the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence established that service connection is clearly erroneous."  Id.  Therefore, to warrant revision of a decision on the ground of CUE in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth; Allen.

The Procedural Safeguards

As to all the issues on appeal, the Board finds that the issuance of the proposed severance rating decision in March 2006 and the ultimate severance rating decision in March 2008, with the severance effective from June 1, 2008, were in compliance with relevant due process requirements.  See 38 C.F.R. § 3.105(d).

CUE

The Service Connection Award

In the February 2004 decision, the RO recharacterized the Veteran's already service connected bilateral knee disabilities, each rated as 30 percent disabling, as loss of use of both feet and granted this new service connected disability a single 100 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5110 effective from October 31, 2003.  The March 2008 rating decision, after severing service connection for loss of use of both feet, reinstated the 30 percent ratings for each of the Veteran's service connected knee disabilities. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to whether there was CUE in the February 2004 rating decision, the decision granted the Veteran service connection for loss of use of both feet effective October 31, 2003, based on a statement from Dr. Cruz that his therapy and infiltrations would be permanent and that he needed braces for both knees in order to not fall and the evidence of record showed constant pain and swelling of the knees that progressed to the point of wearing braces on both knees.  Moreover, the Board notes that subsequent private treatment records, including a June 2005 statement from Dr. Cruz, continued to report that the Veteran had a permanent need for braces because of knee instability.  They also show that the Veteran had both knees scoped in August 2004 as well as the left knee scoped again in September 2006 and the right knee scope again in January 2008.  Moreover, the record shows that his doctors believe that both of his knees need to be replaced but that due to his age he should wait five years to have this surgery.  Likewise, in August 2010 the Veteran's private doctor opined that he needed the help of a cane, braces, and his wife for locomotion.

However, the Board finds that nothing in the medical evidence at the time of the February 2004 rating decision or thereafter, including Dr. Cruz's statements regarding a need for knee braces and falling if they are not worn and the August 2010 private doctor's opinion regarding the Veteran needed the aid of braces and a cane to walk, showed that the Veteran's service connected bilateral knee disabilities caused the actual loss of use of both feet.  

In fact, medical examinations conducted by VA both before and after October 31, 2003, are negative for any evidence of the significant bilateral knee instability reported by Dr. Cruz and others which the RO relied on as a basis for granting service connection for the loss of use of both feet.  

In this regard, the October 2000 VA examiner opined that there was no varus, valgus, or recurvatum; a negative patella apprehensive test for dislocation; stable MCL and FCL on varus and valgus stress testing; and a negative Lachman's.  Similarly, at the August 2004 VA examination there was no knee instability despite the Veteran's claims off a need to wear braces full-time.  Likewise, at the May 2005 VA examination it was opined that the knees were stable despite the fact that the Veteran had some instability and mild varus alignment when he walked without his knee braces or cane.  In the addendum to the May 2005 VA examination, the examiner reported that the Veteran refused to cooperate with the examiner when he tried to ascertain how well he could walk without knee braces and a cane.  It was also opined that the claimant could perform all activities of daily living but not heavy duty activities.  Similarly, at the December 2011 VA examination it was opined that the Veteran had only "moderate" instability bilaterally and a positive apprehension test.  However, as to the right knee, his valgus-varus stress test and Lachman's were negative and his pivot shift was questionable.  Similarly, as to the left knee, his valgus-varus stress test and Lachman's were negative but his pivot shift was positive.  

As to the Veteran's lay claims that he needed bilateral knee braces to prevent falls because of knee instability and therefore his service connected knee disabilities caused the loss of use of his feet, the Board does not find these lay claims to be probative evidence because a finding that a service connected knee disability caused the loss of use of both feet is a medical determination.  See Davidson.  

Given the lack of supporting evidence required by the law, the Board finds that there was no tenable basis in the record to grant entitlement to service connection for the loss of use of both feet in the February 2004 rating decision.  38 C.F.R. §§ 3.103, 3.105, 3.303.  Stated another way, given the fact that the reasonable minds could not differ on the fact that the record does not show that the Veteran had the permanent loss of both feet as a result of instability caused by his service connected bilateral knee disabilities, service connection was not warranted for this disability at the time of the February 2004 rating decision.  See Id; Fugo, supra.  Therefore, the severance of service connection for the loss of use of both feet, effectuated June 1, 2008, was proper.



The Automobile Award

The February 2004 rating decision awarded the Veteran an automobile and adaptive equipment.  In this regard, a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. § 3901; 38 C.F.R. §§ 3.808, 17.156.

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

As to whether there was CUE in the February 2004 rating decision that awarded the automobile and adaptive equipment, the decision granted the benefit because service connection was in effect for the loss of use of both feet.  However, as discussed above, severance of service connection for this disability was proper.  Likewise, as discussed above, the objective evidence shows that the instability caused by his service connected bilateral knee disabilities did not cause the loss, or permanent loss of use, of one or both feet due to instability.  In fact, at its worst a VA examiner in 2011 characterized the instability as only "moderate" and no knee instability was seen at any of the appellant's earlier VA examinations.  Moreover, while in August 2010 the Veteran's private doctor opined that he needed the help of a cane, braces, and his wife for locomotion that examiner did not opine that this lost locomotion was due entirely to his service connected bilateral knee disabilities or that this loss was permanent.  Moreover, this opinion is not supported by any of the VA examinations which, only starting in 2011, found "moderate" instability.  Furthermore, the Veteran's service connected disabilities did not otherwise meet any of the above regulatory requirements for an automobile and adaptive equipment.  

Therefore, the Board finds that there was no tenable basis in the record for the RO to grant this benefit.  Accordingly, the Board finds that the grant was clearly and unmistakably erroneous and severance was proper.

The Specially Adapted Housing Award

The January 2004 rating decision awarded the Veteran specially adapted housing.  In this regard, a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the veteran is entitled to compensation for permanent and total service-connected disability due to: (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.  Also see 38 C.F.R. § 3.809(b). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  

Moreover, as explained above, loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

As to whether there was CUE in the January 2004 rating decision that award specially adapted housing, the decision granted the benefit based on a statement from Dr. Cruz that his therapy and infiltrations would be permanent and that he needed braces for both knees in order to not fall and the evidence of record showed constant pain and swelling of the knees that progressed to the point of wearing braces on both knees.  Moreover, the Board notes that subsequent private treatment records, including a June 2005 statement from Dr. Cruz continued to report that the Veteran had a permanent need for braces because of knee instability and in August 2010 an opinion from another doctor that he needed the help of a cane, braces, and his wife for locomotion.  

However, as explained above, the objective evidence of record shows that the instability caused by his service connected bilateral knee disabilities do not cause the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  In fact, at its worst a VA examiner in 2011 characterized the instability as only "moderate" and no knee instability was seen at any of the appellant's earlier VA examinations.  Moreover, while in August 2010 the Veteran's private doctor opined that he needed the help of a cane, braces, and his wife for locomotion that examiner did not opine that this lost locomotion was due entirely to his service connected bilateral knee disabilities or that this loss was permanent.  Furthermore, as explained above, this opinion is not supported by any of the VA examinations which, only starting in 2011, found "moderate" instability. 

Likewise, while the Veteran is service connected for a right shoulder disability, the objective evidence of record does not show that he has the loss or loss of use of this one upper extremity despite the 2005 joint replacement along with his bilateral knee disabilities causing the loss use of at least one lower extremity.  

Therefore, the Board finds that there was no tenable basis in the record for the RO to grant the benefit because the Veteran's service-connected disabilities did not otherwise meet any of the above regulatory requirements at that time.  Accordingly, the Board finds that the grant was clearly and unmistakably erroneous and severance was proper.


ORDER

The severance of service connection for loss of use of both feet was proper.

The severance of entitlement to an automobile and adaptive equipment were proper.

The severance of entitlement to specially adapted housing was proper.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


